Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “token allocation component and processing element management component” in claims 1 and 24, “scaling component” in claim 8, and “operating system scheduler” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-13, and 16-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul et al. (US 2015/0355692, hereinafter Paul).

Regarding claim 1, Paul discloses 
A system for management of resources, comprising:
a token allocation component that employs at least one model to predict (paragraph [0030]: the CPU, GPU, and memory activity metrics may be combined using linear models to generate composite frequency sensitivity metrics for the CPU cores 110 and the GPU cores 115. CPUFSEN=a1*WeightedALUBusy+a2*GlobalMemUtil+a3*ClockWeighted UPC+k1) GPUFSEN=b1*WeightedALUBusy+b2*GlobalMemUtil+b3*ClockWeighted UPC+k2); paragraph [0031]: The model coefficients a1, a2, a3, k1, b1, b2, b3, k2 for the linear models may be determined using linear regression techniques, piece-wise linear regression, non-linear curve fitting, machine learning, statistical techniques, or the like; paragraph [0032]: Based on the CPU and GPU composite frequency sensitivity metrics, the performance controller 125 may allocate power resources to the CPU cores 110 and the GPU cores 115 in a manner that seeks to address both power consumption and performance) respective token needs by a set of processing elements (paragraph [0034]: If the CPUFSEN is low, the performance controller 125 shifts power credits from the CPU to the GPU in method block 220 to allow the frequency of the GPU to be increased; paragraph [0035]: If the CPUFSEN is high, the performance controller 125 shifts power credits from the GPU to the CPU in method block 250) during execution of a workload (paragraph [0021]: Frequency sensitivity is a time-varying function of the workload of the CPU cores 110 and the GPU cores 11); and
a processing element management component that exchanges one or more tokens between a subset of the processing elements as a function of the predicted token needs (paragraph [0034]: If the CPUFSEN is low, the performance controller 125 shifts power credits from the CPU to the GPU in method block 220 to FSEN is high, the performance controller 125 shifts power credits from the GPU to the CPU in method block 250).
Regarding claim 16 referring to claim 1, Paul discloses A computer-implemented method, comprising: ... (See the rejection for claim 1).
Regarding claim 20 referring to claim 1, Paul discloses A computer program product for facilitating management of resources, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing element to cause the processing element to: ... (paragraph [0048]).

Regarding claims 2, 17, and 21 Paul discloses 
wherein the exchange of the one or more tokens is based on resource utilization to improve power efficiency, temperature or system reliability (paragraph [0002]: The disclosed subject matter relates generally to computing systems and, more particularly, to power management across heterogeneous processing units; paragraph [0019]: From a thermal constraint viewpoint, the performance controller 125 estimates power consumption for each of the CPU cores 110 and the GPU cores 115 based on their current DVFS states, converts the power estimates into temperature estimates for each component, and assigns power limits to each entity based on a thermal budget; paragraph [0021]: the performance controller 125 employs frequency sensitivity metrics to provide a measure of the improvement in performance for a unit increase in frequency of the associated core 110, 115).

Regarding claims 3, 18, and 22, Paul discloses 
wherein the processing element management component measures benefits obtained by the set of processing elements (paragraph [0002]: The disclosed subject matter relates generally to computing systems and, more particularly, to power management across heterogeneous processing units; paragraph [0019]: From a thermal constraint viewpoint, the performance controller 125 estimates power consumption for each of the CPU cores 110 and the GPU cores 115 based on their current DVFS states, converts the power estimates into temperature estimates for each component, and assigns power limits to each entity based on a thermal budget; paragraph [0021]: the performance controller 125 employs frequency sensitivity metrics to provide a measure of the improvement in performance for a unit increase in frequency of the associated core 110, 115) that exchanged the one or more tokens to adjust the exchange of the one or more tokens (paragraph [0034]: If the CPUFSEN is low, the performance controller 125 shifts power credits from the CPU to the GPU in method block 220 to allow the frequency of the GPU to be increased; paragraph [0035]: If the CPUFSEN is high, the performance controller 125 shifts power credits from the GPU to the CPU in method block 250).

Regarding claims 4 and 19, Paul discloses 
wherein the model is an artificial intelligence model (paragraph [0030]: the CPU, GPU, and memory activity metrics may be combined using linear models to generate composite frequency sensitivity metrics for the CPU cores 110 and the GPU cores 115. CPUFSEN=a1*WeightedALUBusy+a2*GlobalMemUtil+a3*ClockWeighted UPC+k1) GPUFSEN=b1*WeightedALUBusy+b2*GlobalMemUtil+b3*ClockWeighted UPC+k2); paragraph [0031]: The model coefficients a1, a2, a3, k1, b1, b2, b3, k2 for the linear models may be determined using linear regression techniques, piece-wise linear regression, non-linear curve fitting, machine learning, statistical techniques, or the like; paragraph [0032]: Based on the CPU and GPU composite frequency sensitivity metrics, the performance controller 125 may allocate power resources to the CPU cores 110 and the GPU cores 115 in a manner that seeks to address both power consumption and performance).

Regarding claims 6, Paul discloses 
wherein the processing element management component exchanges the one or more tokens between a pair of processing elements that are directly connected within the set of processing elements or that share commonality of execution of the workload, and wherein the pair of processing elements that are directly connected or that share commonality of execution have an associated strength level (paragraph [0022]: Due to the performance coupling between the CPU cores 110 and the GPU cores 115, the frequency sensitivity of the CPU cores 110 is dependent on their workload as well as the workload of the GPU cores 115, and vice versa; paragraph [0034]: If the CPUFSEN is low, the performance controller 125 shifts power credits from the CPU to the GPU in method block 220 to allow the frequency of the GPU to be increased; paragraph [0035]: If the CPUFSEN is high, the performance controller 125 shifts power credits from the GPU to the CPU in method block 250; 

Regarding claim 7, Paul discloses 
wherein the processing element management component also initiates reallocation of the one or more tokens (paragraph [0034]: If the CPUFSEN is low, the performance controller 125 shifts power credits from the CPU to the GPU in method block 220 to allow the frequency of the GPU to be increased; paragraph [0035]: If the CPUFSEN is high, the performance controller 125 shifts power credits from the GPU to the CPU in method block 250) based on detection of a new execution phase of a running workload is detected (paragraph [0024]: ] Each application has phases that vary in their characteristics such that the frequency sensitivities of the CPU cores 110 and the GPU cores 115 change based on their relative activity rates. While computations are offloaded to the GPU cores 110, 115, there are control and data dependencies between computations executing on the CPU cores 110 and the GPU cores 115).

Regarding claim 8, Paul discloses 
further comprising a scaling component that adjusts frequency and voltage of the set of processing elements at runtime of the workload (paragraph [0016]: The performance controller 125 implements dynamic voltage and frequency scaling 

Regarding claim 9, Paul discloses 
wherein the scaling component measures power consumption of the set of processing elements at runtime, and wherein a processing element of the set of processing elements consumes up to a defined amount of power, which is proportional to a number of tokens owned by the processing element (paragraph [0032]: Based on the CPU and GPU composite frequency sensitivity metrics, the performance controller 125 may allocate power resources to the CPU cores 110 and the GPU cores 115 in a manner that seeks to address both power consumption and performance; paragraph [0034]: If the CPUFSEN is not low in method block 215, the performance controller 125 determines if the CPUFSEN greater than a "high" CPU frequency sensitivity threshold, HFSTHCPU, in method block 225. If the CPUFSEN is high, the performance controller 125 distributes power credits proportionally to the CPU and GPU according in method block 230 to improve performance).

Regarding claim 10, Paul discloses 
wherein the processing element management component exchanges the one or more tokens available proportional to the one or more tokens needed by the set of processing elements (paragraph [0034]: If the CPUFSEN is low, the performance controller 125 shifts power credits from the CPU to the GPU in method block 220 to allow the frequency of the GPU to be increased; paragraph [0035]: If the FSEN is high, the performance controller 125 shifts power credits from the GPU to the CPU in method block 250).

Regarding claim 11, Paul discloses 
wherein the scaling component scales the number of tokens exchanged between the pair of processing elements (paragraph [0034]: If the CPUFSEN is low, the performance controller 125 shifts power credits from the CPU to the GPU in method block 220 to allow the frequency of the GPU to be increased; paragraph [0035]: If the CPUFSEN is high, the performance controller 125 shifts power credits from the GPU to the CPU in method block 250) based on the strength level associated with the efficiency of resource allocation between the pair of processing elements (paragraph [0022]: Due to the performance coupling between the CPU cores 110 and the GPU cores 115, the frequency sensitivity of the CPU cores 110 is dependent on their workload as well as the workload of the GPU cores 115, and vice versa).

Regarding claim 12, Paul discloses 
wherein the scaling component increases or decreases the strength level between the pair of processing elements as a function of benefits obtained (paragraph [0022]: Due to the performance coupling between the CPU cores 110 and the GPU cores 115, the frequency sensitivity of the CPU cores 110 is dependent on their workload as well as the workload of the GPU cores 115, and vice versa; paragraph [0057]: frequency sensitivity metrics indicating performance coupling between different types of processing units in the plurality of heterogeneous processing units) after the exchange of tokens between the pair of processing elements (paragraph [0034]: If the CPUFSEN is low, the performance controller 125 shifts power credits from the CPU to the GPU in method block 220 to allow the frequency of the GPU to be increased; paragraph [0035]: If the CPUFSEN is high, the performance controller 125 shifts power credits from the GPU to the CPU in method block 250).

Regarding claim 13, Paul discloses 
further comprising an operating system scheduler that resets the strength level between the pair of processing elements based on determination by the operating system scheduler that a new workload is scheduled (paragraph [0021]: Frequency sensitivity is a time-varying function of the workload of the CPU cores 110 and the GPU cores 115; paragraph [0022]: Due to the performance coupling between the CPU cores 110 and the GPU cores 115, the frequency sensitivity of the CPU cores 110 is dependent on their workload as well as the workload of the GPU cores 115, and vice versa; paragraph [0057]: frequency sensitivity metrics indicating performance coupling between different types of processing units in the plurality of heterogeneous processing units; The frequency sensitivity (i.e., the strength level), that indicates performance coupling,  is inherently reset upon initiating the workload since the frequency sensitivity is a time-varying function of the workload of the CPU cores and the GPU cores).

Regarding claim 23, Paul discloses 
wherein the program instructions are further executable to cause the processing element to (paragraph [0048]):
use artificial intelligence to generate the model, wherein generation of the model is based on the exchange of the one or more tokens (paragraph [0030]: the CPU, GPU, and memory activity metrics may be combined using linear models to generate composite frequency sensitivity metrics for the CPU cores 110 and the GPU cores 115. CPUFSEN=a1*WeightedALUBusy+a2*GlobalMemUtil+a3*ClockWeighted UPC+k1) GPUFSEN=b1*WeightedALUBusy+b2*GlobalMemUtil+b3*ClockWeighted UPC+k2); paragraph [0031]: The model coefficients a1, a2, a3, k1, b1, b2, b3, k2 for the linear models may be determined using linear regression techniques, piece-wise linear regression, non-linear curve fitting, machine learning, statistical techniques, or the like; paragraph [0032]: Based on the CPU and GPU composite frequency sensitivity metrics, the performance controller 125 may allocate power resources to the CPU cores 110 and the GPU cores 115 in a manner that seeks to address both power consumption and performance; paragraph [0034]: If the CPUFSEN is low, the performance controller 125 shifts power credits from the CPU to the GPU in method block 220 to allow the frequency of the GPU to be increased).

Regarding claim 24, Paul discloses 
A system for management of resources, comprising:
a token allocation component that employs at least one artificial intelligence model to predict (paragraph [0030]: the CPU, GPU, and memory activity metrics may be combined using linear models to generate composite frequency sensitivity metrics for the CPU cores 110 and the GPU cores 115. CPUFSEN=a1*WeightedALUBusy+a2*GlobalMemUtil+a3*ClockWeighted UPC+k1) GPUFSEN=b1*WeightedALUBusy+b2*GlobalMemUtil+b3*ClockWeighted UPC+k2); paragraph [0031]: The model coefficients a1, a2, a3, k1, b1, b2, b3, k2 for the linear models may be determined using linear regression techniques, piece-wise linear regression, non-linear curve fitting, machine learning, statistical techniques, or the like; paragraph [0032]: Based on the CPU and GPU composite frequency sensitivity metrics, the performance controller 125 may allocate power resources to the CPU cores 110 and the GPU cores 115 in a manner that seeks to address both power consumption and performance) respective token needs by a set of processing elements during execution of a workload (paragraph [0034]: If the CPUFSEN is low, the performance controller 125 shifts power credits from the CPU to the GPU in method block 220 to allow the frequency of the GPU to be increased; paragraph [0035]: If the CPUFSEN is high, the performance controller 125 shifts power credits from the GPU to the CPU in method block 250) during execution of a workload (paragraph [0021]: Frequency sensitivity is a time-varying function of the workload of the CPU cores 110 and the GPU cores 11); and
a processing element management component that exchanges one or more tokens between a subset of the processing elements as a function of the predicted token needs (paragraph [0034]: If the CPUFSEN is low, the performance controller 125 shifts power credits from the CPU to the GPU in method block 220 to allow the frequency of the GPU to be increased; paragraph [0035]: If the CPUFSEN is 
Regarding claim 25 referring to claim 24, Paul discloses A computer-implemented method, comprising: ... (See the rejection for claim 24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US 2015/0355692, hereinafter Paul) in view of Jahagirdar et al. (US 2019/0204894, hereinafter Jahagirdar).


Regarding claim 5, Paul discloses 
wherein the model comprises artificial intelligence (paragraph [0030]: the CPU, GPU, and memory activity metrics may be combined using linear models to generate composite frequency sensitivity metrics for the CPU cores 110 and the GPU cores 115. CPUFSEN=a1*WeightedALUBusy+a2*GlobalMemUtil+a3*ClockWeighted UPC+k1) GPUFSEN=b1*WeightedALUBusy+b2*GlobalMemUtil+b3*ClockWeighted UPC+k2); paragraph [0031]: The model coefficients a1, a2, a3, k1, b1, b2, b3, k2 for the linear models may be determined using linear regression techniques, piece-wise linear regression, non-linear curve fitting, machine learning, statistical techniques, or the like; paragraph [0032]: Based on the CPU and GPU composite frequency sensitivity metrics, the performance controller 125 may allocate power resources to the CPU cores 110 and the GPU cores 115 in a manner that seeks to address both power consumption and performance).
Paul in view of Jain does not disclose wherein the model comprises deep learning or swarm intelligence. Jahagirdar discloses wherein the model comprises deep learning or swarm intelligence (paragraph [0020]: The balancing can be applied to other blocks like the texture sampler or Deep learning accelerator block for example. Hence, one or more embodiments provide the frequency and/or voltage changing infrastructure, the algorithm to observe the bottlenecks on a fine time scale and/or the method to calculate and balance the total power. When more domains need to be created the existing infrastructure and algorithm can be easily adapted. Moreover, one or more embodiments determine frequency and/or voltage for each portion within a block dynamically, while ensuring that all components operate under a total power limit (or budget)). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Paul by applying Deep learning accelerator block to provide the frequency and/or voltage changing .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US 2015/0355692, hereinafter Paul) in view of Schluessler et al. (US 2014/0082380, hereinafter Schluessler).

Regarding claim 14, Paul discloses 
wherein the processing element management component exchanges the one or more tokens through a ... interconnect (paragraph [0034]: If the CPUFSEN is low, the performance controller 125 shifts power credits from the CPU to the GPU in method block 220 to allow the frequency of the GPU to be increased; paragraph [0035]: If the CPUFSEN is high, the performance controller 125 shifts power credits from the GPU to the CPU in method block 250).
Paul in view of Jain does not disclose a ring interconnect. Schluessler discloses a ring interconnect (paragraph [0011]: In various embodiments, a power bias technique may be provided and used in allocation of a power budget of a processor including multiple domains ...  Other computing elements can include digital signal processors, processor communications interconnects (buses, rings, etc.), and network processors). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Paul by implementing 

Regarding claim 15, Paul discloses 
wherein the processing element management component needing the one or more tokens injects a token request in the ... interconnect and the processing element management component having the one or more tokens available injects one or more token responses upon reception of the token request (paragraph [0034]: If the CPUFSEN is low, the performance controller 125 shifts power credits from the CPU to the GPU in method block 220 to allow the frequency of the GPU to be increased; The token request is equivalent to the internal instruction to shift power credit upon the given condition is satisfied).
Paul in view of Jain does not disclose the ring interconnect. Schluessler discloses the ring interconnect (paragraph [0011]: In various embodiments, a power bias technique may be provided and used in allocation of a power budget of a processor including multiple domains ...  Other computing elements can include digital signal processors, processor communications interconnects (buses, rings, etc.), and network processors). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Paul by implementing processor communications interconnects such as buses, rings, etc. of Schluessler. The motivation would have been to provide flexibility of implanting various types of processor communications interconnects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        1/12/2022